Exhibit 10.1

 

JONES ENERGY, INC. 2013 OMNIBUS INCENTIVE PLAN

 

DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

 

THIS DIRECTOR RESTRICTED STOCK AWARD AGREEMENT (this “Award”) is made as of
                          , 2013 (the “Grant Date”), by and between Jones
Energy, Inc., a Delaware corporation (the “Company”), and                     
(the “Grantee”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Jones Energy, Inc. 2013 Omnibus Incentive Plan,
effective as of July 29, 2013 (the “Plan”), the Board of Directors of the
Company (the “Board”) has determined that it would be in the interest of the
Company and its stockholders to grant restricted shares of Company Class A
Common Stock, par value $0.001 per share (the “Common Stock”), as provided
herein, in order to encourage the Grantee to continue to serve as a member of
the Board, to encourage the sense of proprietorship of the Grantee in the
Company and to stimulate the active interest of the Grantee in the development
and financial success of the Company.

 

NOW THEREFORE, the Company awards the restricted shares of Common Stock
(“Restricted Stock”) to the Grantee, subject to the following terms and
conditions of this Award:

 

1.                                      Grant of Restricted Stock.  Subject to
the terms and conditions contained herein, including, but not limited to, the
restrictions in Sections 3 and 4 of this Award, the Company hereby grants to the
Grantee an award of                                  shares of Restricted Stock
under the Plan.  Capitalized terms used, but not otherwise defined, herein shall
have the meanings set forth in the Plan.

 

2.                                      Issuance of Restricted Stock.  As of the
Grant Date, as determined by the Board, the shares of Restricted Stock will be
(i) registered in a book entry account (“Account”) in the name of the Grantee or
(ii) evidenced by the issuance of stock certificates, which certificates will be
registered in the name of the Grantee and will bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to the
Restricted Stock, substantially in the following form:

 

The transferability of this certificate and the shares of Common Stock
represented hereby are subject to the terms, conditions and restrictions
(including forfeiture) contained in the Director Restricted Stock Award
Agreement, effective as of                       , 2013, between Jones
Energy, Inc. and the registered owner hereof.  Copies of such Award Agreement
are on file in the offices of Jones Energy, Inc., 807 Las Cimas Parkway,
Suite 350, Austin, Texas 78746.

 

Any certificates issued that evidence the shares of Restricted Stock shall be
held in custody by the Company or, if specified by the Board, by a third party
custodian or trustee, until the restrictions on such shares shall have lapsed,
and, as a condition of this Award, the Grantee shall deliver a stock power, duly
endorsed in blank, relating to the shares of Restricted Stock.  The

 

1

--------------------------------------------------------------------------------


 

Restricted Stock will constitute issued and outstanding shares of Common Stock
for all corporate purposes.

 

3.                                      Transfer Restrictions.  Except as
expressly provided herein, the shares of Restricted Stock are non-transferable
and may not otherwise be assigned, pledged, hypothecated or otherwise disposed
of and shall not be subject to execution, attachment or similar process.  Upon
any attempt to effect any such disposition, or upon the levy of any such
process, the award provided for herein shall immediately become null and void,
and the shares of Restricted Stock shall be immediately forfeited to the
Company.

 

4.                                      Restrictions.

 

(a)                                 Except as provided in Section 4(b) below,
the restrictions on the shares of Restricted Stock shall lapse, and the shares
shall vest on the first anniversary of the Grant Date; provided, however, that
the Grantee has continuously served as a member of the Board from the Grant Date
through such vesting date.  If the Grantee does not continuously serve as a
member of the Board until the vesting date specified above, then all shares of
then outstanding Restricted Stock shall be forfeited immediately after the
Grantee ceases to be a member of the Board.

 

(b)                                 Section 4(a) above notwithstanding, if prior
to the first anniversary of the Grant Date, the Grantee ceases to be a member of
the Board due to a Qualifying Termination, then a portion of the Restricted
Stock shall become vested and exercisable and the restrictions shall lapse with
respect to the number of share determined by multiplying the total number of
shares of Restricted Stock subject to this Award by a fraction, the numerator of
which is the number of days that elapsed between the Grant Date and the date of
the Grantee’s Qualifying Termination and the denominator of which is 365 (with
the result rounded up to the next whole number).  For purposes of this
Section 4(b), a “Qualifying Termination” means the Grantee’s status as a member
of the Board terminates due to his removal as, or not being re-elected or
re-appointed as, a member by the Company’s stockholders or by the Board, as
applicable, and such removal or failure to re-elect or re-appoint shall not have
been as a result of, caused by, or related to, Grantee’s resignation or
unwillingness to serve, for whatever reason, as a member of the Board.

 

5.                                      Distribution Following Termination of
Restrictions.  As soon as administratively feasible following the lapse of
restrictions on the Restricted Stock in Section 4 of this Award, but no later
than 30 days after such vesting occurs, the Company will cause to be removed
from the Account the restrictions or, if requested in writing to the Board,
cause to be issued and delivered to the Grantee (in certificate or electronic
form) shares of Common Stock equal to the number of shares of Restricted Stock
that have vested (and provided that the Restricted Stock has not been forfeited
prior to the date such restrictions lapsed).

 

6.                                      Voting and Dividend Rights.  During the
period in which the restrictions provided herein are applicable to the
Restricted Stock, the Grantee shall have the right to vote the shares of
Restricted Stock and to receive any cash dividends paid with respect thereto
unless and until forfeiture thereof.  Any dividend or distribution payable with
respect to shares of Restricted Stock that shall be paid or distributed in
shares of Common Stock shall be subject to the same restrictions provided for
herein, and the shares so paid or distributed shall be deemed Restricted Stock
subject to all terms and conditions herein.  Any dividend or distribution (other
than cash or

 

2

--------------------------------------------------------------------------------


 

Common Stock) payable or distributable on shares of Restricted Stock, unless
otherwise determined by the Board, shall be subject to the terms and conditions
of this Award to the same extent and in the same manner as the Restricted Stock
is subject; provided that the Board may make such modifications and additions to
the terms and conditions (including restrictions on transfer and the conditions
to the timing and degree of lapse of such restrictions) that shall become
applicable to such dividend or distribution as the Board may provide in its
absolute discretion.

 

7.                                      Adjustments.  As provided in Section 15
of the Plan, certain adjustments may be made to the Restricted Stock upon the
occurrence of events or circumstances described in Section 15 of the Plan. 
Without limiting the generality of the foregoing, and except as otherwise
provided in the Plan, in the event of any merger, consolidation, reorganization,
recapitalization, reclassification or other capital or corporate structure
change of the Company, the securities or other consideration receivable for or
in conversion of or exchange for shares of Restricted Stock shall be subject to
the terms and conditions of this Award to the same extent and in the same manner
as the Restricted Stock is subject; provided that the Board may make such
modifications and additions to the terms and conditions (including restrictions
on transfer and the conditions to the timing and degree of lapse of such
restrictions) that shall become applicable to the securities or other
consideration so receivable as the Board may provide in its absolute discretion.

 

8.                                      Incorporation of Plan Provisions.  This
Award and the award of Restricted Stock hereunder are made pursuant to the Plan
and are subject to all of the terms and provisions of the Plan as if the same
were fully set forth herein. In the event that any provision of this Award
conflicts with the Plan, the provisions of the Plan shall control.  The Grantee
acknowledges receipt of a copy of the Plan and agrees that all decisions under
and interpretations of the Plan by the Board shall be final, binding and
conclusive upon the Grantee.

 

9.                                      No Rights to Continued Service.  Nothing
contained in this Award shall confer upon the Grantee any right to continued
service as a member of the Board, or limit in any way the right of the Board to
terminate or modify the terms of the Grantee’s service at any time.

 

10.                               Notice.  Unless the Company notifies the
Grantee in writing of a different procedure, any notice or other communication
to the Company with respect to this Award shall be in writing and shall be
delivered personally or sent by first class mail, postage prepaid to the
following address:

 

Jones Energy, Inc.

807 Las Cimas Parkway, Suite 350

Austin, Texas 78746

Attn: Corporate Secretary

 

Any notice or other communication to the Grantee with respect to this Award
shall be in writing and shall be delivered personally, or shall be sent by first
class mail, postage prepaid, to the Grantee’s address as listed in the records
of the Company on the Grant Date, unless the Company has received written
notification from the Grantee of a change of address.

 

3

--------------------------------------------------------------------------------


 

11.                               Miscellaneous.

 

(a)                                 THIS AWARD SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICT OF LAWS.

 

(b)                                 This Award shall be binding upon and inure
to the benefit of the Company and its successors and assigns.

 

(c)                                  The granting of this Award shall not give
the Grantee any rights to similar grants in future years.

 

(d)                                 If any term or provision of this Award
should be invalid or unenforceable, such provision shall be severed from this
Award, and all other terms and provisions hereof shall remain in full force and
effect.

 

(e)                                  This Award, including the relevant
provisions of the Plan, constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, both written and oral, with respect to the subject hereof. 
This Award may not be amended, except by an instrument in writing signed by the
Company and the Grantee.

 

(f)                                   This Award may be executed in one or more
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.

 

 

JONES ENERGY, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

The Grantee acknowledges receipt of a copy of the Plan, represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Award subject to all of the terms and provisions hereof and thereof.

 

 

 

GRANTEE

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------